Citation Nr: 9910963	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-13 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1969.



This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent 
evaluation for post-traumatic stress disorder.  The veteran 
established entitlement to an increased rating of 30 percent 
for post-traumatic stress disorder by means of a December 
1997 rating decision.  However, as that rating does not 
constitute a full grant of benefits sought on appeal, this 
claim remains before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's post-traumatic stress disorder results in 
his being unable to secure or follow a substantially gainful 
occupation and results in his being demonstrably unable to 
obtain or retain employment.





CONCLUSION OF LAW

The criteria for entitlement to an increased schedular rating 
of 100 percent for post-traumatic stress disorder are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9410 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his post-traumatic stress disorder 
is more severe than currently evaluated, warranting an 
increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are supported by the 
evidence, and an increased schedular rating of 100 percent 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

The veteran established service connection for post-traumatic 
stress disorder by means of a September 1991 rating decision, 
which assigned a 10 percent disability rating.  That rating 
was continued by an October 1995 rating decision, which is 
the subject of this appeal.  The veteran established 
entitlement to an increased rating of 30 percent for post-
traumatic stress disorder by means of a December 1997 rating 
decision.  However, as that rating does not constitute a full 
grant of benefits sought on appeal, this claim remains before 
the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130 (1998).  Under those criteria, a rating of 100 
percent is warranted where the evidence shows total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  A rating of 70 
percent is warranted where the evidence shows occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  A rating of 50 percent is warranted where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 30 percent is warranted where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (1998).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 100 percent rating was warranted where the 
evidence showed that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed though or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was warranted where the evidence showed that 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating was warranted where 
the evidence showed that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating was warranted where the evidence showed 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  In addition, prior to 
November 7, 1996, the regulations also provided that where 
the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded the veteran from securing or 
following a substantially gainful occupation, the mental 
disorder would be assigned a 100 percent schedular evaluation 
under the appropriate Diagnostic Code.  38 C.F.R. § 4.16(c) 
(1996)

The United States Court of Veterans Appeals has held that for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to November 7, 1996, and the 
criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.

A February 22, 1999, VA medical report shows that the veteran 
presented as scheduled.  He was not doing well at all 
emotionally.  He quit going to church.  He had frequent blow 
ups at home.  He was extremely depressed and irritable.  His 
affect was flattened.  He related feeling very guilty that he 
was being mean to his wife and felt that she didn't deserve 
that.  His thought processes were circumstantial, with 
thoughts wandering from one topic to another.  References to 
Vietnam came up frequently.  He had early morning awakening, 
around two or three every morning.  He remained in bed, being 
very still, listening like he used to, lying in the jungle, 
listening.  His memory and concentration remained extremely 
impaired.  His wife complained of him not being able to 
remember anyone's name or being able to remember things she 
needed him to do.  His abstract thinking was impaired, and he 
interpreted situations around him as threats where others 
would not feel threatened.  His psychiatric symptoms were 
interfering in all of his relationships, but particularly 
with his adult children.  His wife took all the guns out of 
the house, afraid that the veteran would shoot his son or 
someone else.  His anxiety, irritability, hyperarousal, and 
hypervigilence were extremely distressing to him and his 
wife.  The veteran loved his grandchildren, but couldn't 
tolerate being around them for long.  The veteran's wife was 
thinking about leaving him, not because of his physical 
problems, but because of her frustration in dealing with the 
veteran's depression, nightmares, and sleep disruption, 
morbid thinking, reclusiveness, anger outbursts, memory 
disruption, and other chronic symptoms of post-traumatic 
stress disorder.  The examiner provided an impression of 
chronic post-traumatic stress disorder with severe ongoing 
depression, anxiety, intrusive thoughts of Vietnam 
experiences, recurrent nightmares and intensive memories from 
his traumas, hyperarousal and hypervigilence, including rage 
attacks and severe sleep disruption.  The examiner provided 
an opinion that the veteran's chronic post-traumatic stress 
disorder symptoms were responsible for his complete and total 
inability to establish and maintain effective work and social 
relationships.  In other words, if the veteran had no 
physical problems whatsoever, he would remain completely 
disabled and unemployable on the basis of his post-traumatic 
stress disorder alone.  The examiner also noted that the 
veteran had end-stage pulmonary disease.  The examiner 
provided a global assessment of functioning of 35.

The Board finds that the criteria for entitlement to a 100 
percent schedular rating for post-traumatic stress disorder 
are met.  The evidence shows that the veteran has not worked 
since 1975, although that was due to a nonservice-connected 
pulmonary disability.  However, the February 1999 VA medical 
report and other evidence of record makes it clear that in 
the absence of any pulmonary disability, the veteran would 
also be unable to obtain or retain employment solely by 
reason of his service-connected post-traumatic stress 
disorder.  Thus, pursuant to the criteria in effect prior to 
November 7, 1996, the veteran meets the criteria for a 
schedular rating of 100 percent, as his post-traumatic stress 
disorder renders him demonstrably unable to obtain or retain 
employment as well as unable to secure or follow a 
substantially gainful occupation.

Accordingly, the Board finds that the criteria for 
entitlement to an increased schedular rating of 100 percent 
for post-traumatic stress disorder are met, and an increased 
schedular rating of 100 percent is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9410 (1998).




ORDER

Entitlement to an increased schedular rating of 100 percent 
for post-traumatic stress disorder is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

